Appleton, C. J.
This is an action of the case in which the plaintiff seeks to recover damages of the defendant for his " improperly and carelessly ” erecting in an improper place a brick kiln on his land near that of the plaintiff, kindling a fire in the same and so "negligently” watching and tending the same, that it greatly damaged the plaintiff’s grove, burning the trees standing thereon, and rendered it undesirable and of little value for picnics, and excursions of pleasure, for which purposes it had been previously rented.
The defendant’s counsel requested the court to instruct the jury that this was not a case for punitive damages, but the court declined to give such instructions.
The plaintiff claims to recover for losses occasioned by the negligence of the defendant. The contention is that this being an action for negligence, punitive damages cannot be awarded.
The law seems well settled that punitive damages may be given in case equally as in trespass. Whatever reasons exist for punitive damages in trespass are equally applicable in case. The objection is that this is merely negligence and not the wilful act of the defendant. But the omission of duty — negligence, may be as injurious and criminal in its consequences as the direct and wrongful application of force. The omission to act when action is obligatory is equally criminal with wrongful action when action is forbidden. Action and inaction alike imply volition. Care and want of care are evidentiary of mental conditions. In Hopkins v. A. & St. Lawrence Railroad, 36 N. H. 9, which was an action to recover damages for the negligence of the defendant, Perlev, C. J., says, "It is objected that in this case exemplary damages cannot be recovered, because the foundation of the action is negligence, and not a wilful and malicious act of *363the defendants. Such damages are awarded for the sake of the public example, or to punish some act or default, which has more or less the character of a crime. The right to recover them is not confined to one form of action. They may be recovered in case as well as trespass. Goodspeed v. The Bank, 22 Conn. 630; Fleet v. Hollenkemp, 13 B. Monroe, 219; Day v. Woodworth, 13 Howard, 363.”
Assuming that punitive damages may be given in actions for negligence, it is conceded that those given were in strict accord with law.
The objection is taken that there can be no.recovery for punitive damages because of the omission of certain adjectives intensifying the negligence by describing it as gross and of certain adverbs indicating wicked intent, as maliciously, wantonly, &c. In Wilson v. Brett, 11 M. & W. 113; Role, B., said that he could see no difference between negligence and gross negligence; that it was the same thing with the addition of a vituperative epithet. This observation has met with approval. In Railroad Co. v. Lockwood, 17 Wall. 357, the court say, referring to the distinction between slight and gross negligence : "In each case, the negligence, whatever epithet we give it, is failure to bestow the care and skill which the situation demands ; and hence perhaps it is more strictly accurate to call it simply negligence.” This is the tendency of modern authorities. The character of the negligence and how far it implies a disregard of the rights of others or a criminal neglect on the part of a defendant, is to be determined by the jury under proper instructions. The damages are to be determined by the act done or omitted to be done and the circumstances attending the act or the omission to act, and not upon whether certain vituperative adverbs are or are not inserted in the declaration. To authorize damages, it is sufficient if the plaintiff in his declaration allege negligence, but he must prove that it is of such a character as to authorize the jury to find that the act or omission of the defendant was willful and wanton.
The remark of the defendant that " he wished to God it had burnt the whole of it,” meaning the grove, was clearly admissible as indicating a state of mind unfriendly to the plaintiff and as *364showing not merely utter indifference to her rights, but a preference for the destruction of her property rather than its preservation.
If the lessees of the plaintiff were guilty of any trespass upon the property or rights of the defendant or any violation of the laws of the state, the defendant has the recognized legal remedies and the state its criminal processes, but the plaintiff is not shown in any way to be responsible therefor. The evidence, therefore was properly rejected.

Exceptions overruled.

Walton, Virgin, Libbey and Symonds, JJ., concurred.
Peters, J., concurred in the result.